Citation Nr: 0209114	
Decision Date: 08/05/02    Archive Date: 08/12/02	

DOCKET NO.  95-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as an undiagnosed illness.

2.  Entitlement to service connection for an upper 
respiratory condition claimed as throat swelling, a sinus 
condition with headaches, and loss of voice, to include as an 
undiagnosed illness.

3.  Entitlement to service connection for joint and muscle 
pain, to include as an undiagnosed illness.

4.  Entitlement to service connection for fatigue, mood 
swings, weight loss, depression, confusion, irritability, 
insomnia, and sleep disturbance, to include as an undiagnosed 
illness.

5.  Entitlement to a compensable rating for hair loss.


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.F.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to October 1988 and from October 1990 to December 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Travel Board hearing was held at the RO 
before the undersigned in December 1999.  In May 2000 the 
Board, in part, remanded the case to the RO for additional 
development.  In September 2000, the veteran's representative 
withdrew as her representative.

The schedule for rating skin disabilities, 38 C.F.R. § 4.118 
(2001), will be amended effective August 30, 2002.  67 
Fed.Reg. 49590 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  As the amendment only applies prospectively, it 
has no bearing on the instant appeal.    


FINDINGS OF FACT

1.  The veteran's depression, confusion, irritability, 
insomnia, mood swings, and sleep disturbances have been 
associated with her service-connected post-traumatic stress 
disorder (PTSD).  
2.  It is not shown that the veteran has a chronic disability 
manifested by fatigue or weight loss.  

3.  The veteran has fibromyalgia (a known clinical diagnosis) 
which is not shown to be related to her active service; a 
sinus disorder (a known clinical diagnosis) which is not 
shown to be related to service; and a skin disorder diagnosed 
as dermatitis of the groin due to erythrasma and 
"inflammatory area intertrigo" (a known clinical diagnosis) 
also not shown to be related to her active service.

4.  The veteran has thinning hair with no evidence of general 
hair loss or bald patches.


CONCLUSIONS OF LAW

1.  The claims for service connection for mood swings, 
confusion, depression, irritability, insomnia, and sleep 
disturbance, to include as an undiagnosed illness, are moot 
as these symptoms are encompassed in the service connected 
entity of PTSD.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 4.14 (2001).

2.  Service connection for a skin condition, an upper 
respiratory condition (claimed as throat swelling, a sinus 
condition with headaches, and loss of voice), joint and 
muscle pain, fatigue, and weight loss, to include as an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1118, 1131, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).

3.  A compensable rating for hair loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.317, 3.321, 4.1, 4.2, 4.10, 4.20, 4.118, DC 7806 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records do not show the disabilities at 
issue.  In an evaluation in April 1991, the veteran reported 
low back pain, an ulcer, a skin rash, hair loss, and joint 
pains while serving in the Southwest Asian region.  She also 
responded "yes" to a series of questions asking if she had 
any fever, fatigue, weight loss, or yellow jaundice.  A 
positive response to the question of whether she had a cough 
or sinus infection was also indicated.  In a medical 
evaluation that month, she specifically denied skin diseases, 
shortness of breath, pain and pressure in her chest, chronic 
cough, frequent indigestion, frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  She indicated she had or had had sinusitis, stomach, 
liver, or intestinal trouble, and cramps in her legs.  
Physical examination was normal with the exception of 
conditions not at issue herein.

In her initial claim for VA compensation, received in January 
1994, the veteran claimed hair loss, a skin rash, memory 
loss, Desert Storm syndrome, and a back disability.  On VA 
evaluation in May 1994, it was noted that she was well 
developed, well nourished, and in no acute distress.  Her 
speech was clear.  The evaluation was essentially normal.  
Diagnoses included numbness, joint pain, and weakness of the 
right upper and lower extremities, recurrent, cause 
undetermined.  

In September 1994, the veteran filed a series of claims for 
disabilities she associated with her Gulf War service.  On a 
VA evaluation in January 1995, it was noted that she had an 
artificial hairpiece glued to her head anteriorly.  Her 
hairline at the nape, with some areas of decreased hair 
growth compared to the rest of the nape, was reported.  No 
bald patches were found.  Ranges of motion of the wrists, 
elbows, knees, arms, and hips were within normal limits.  The 
diagnoses were psychomotor retardation and a sleep/wake 
disturbance suggestive of depression.  Dermatitis alopecia, a 
chronic low back strain with no limitation of motion, 
arthralgia, headache, dysphonia, and irritable bowel syndrome 
were also cited.

In an undated statement submitted by a fellow service person, 
it was noted that the veteran angered easily, suffered mood 
swings, and became weepy over nothing.

In an undated service medical board report received at the RO 
in March 1995, the veteran's diagnoses included chronic low 
back pain.  Physical examination was within normal limits 
with the exception of a limitation of weakness or grip noted 
in the hands at that time.

Outpatient treatment records obtained by the RO reflect that 
in November 1995, the veteran had swelling of the extremities 
with complaints of hair falling out.  Additional statements 
from fellow servicepersons include a March 1996 statement 
that prior to her departure the veteran was in exceptional 
health.  Upon returning from the Persian Gulf War, her health 
began to fail to the point that she was unable to work, or 
stay alert, for periods of time greater than one hour.

At a hearing before a hearing officer at the RO in January 
1997, the veteran associated a series of difficulties, 
including hair loss, with her Gulf War service.  In December 
1999, she reiterated these contentions before the 
undersigned.  In May 2000, awarded service connection for 
PTSD.

In May 2000, the RO asked the veteran to provide the names 
and addresses of all VA and non-VA health care providers 
possessing additional records pertinent to her claims.  The 
RO also contacted the commanding officer of the veteran's 
Reserve unit in Illinois to obtain additional records.  In 
March 2001, the RO made an additional effort to obtain 
pertinent medical records. 

On August 2001 examination of the veteran's nose, sinus, 
larynx, and pharynx, the diagnosis was maxillary sinusitis.  
On August 2001 evaluation of the veteran's skin, she 
complained of big bumps all over her body.  She indicated 
that she had several in her scalp in the past that had caused 
some hair to fall out, but none at the present time.  
Physical examination of the scalp was normal, without 
dermatitis or signs of hair loss.  The assessment was 
dermatitis of the groin due to erythrasma.  It was indicated 
that this was a "known clinical diagnosis."  An "inflammatory 
area intertrigo" was also reported.  This was also found to 
be a known clinical diagnosis.  No evidence of hair loss was 
found.

On a VA Gulf War evaluation in August 2001, it was reported 
that the examiner reviewed both the veteran's claims file and 
the Board's remand.  The veteran's medical history was 
reported in detail.  Extensive evaluation of the veteran was 
conducted.  Fibromyalgia causing joint and muscle pain was 
diagnosed.  A rheumatology specialist had previously 
diagnosed this condition.  The examiner stated that this was 
a known clinical diagnosis.  Motor strength was 5/5.  A sinus 
condition with laryngitis causing sinus headaches and 
occasional throat swelling and loss of voice was also 
indicated.  This was also found to be due to a known clinical 
diagnosis.  Depression causing fatigue, mood swings, weight 
loss, confusion, irritability, and sleep disturbance were 
also indicated.  This was also found to be due to a known 
clinical diagnosis.  There was no evidence of thyroid disease 
found.  

In September 2000, the veteran's prior representative revoked 
their appointment as the claimant's representative.  A 
supplemental statement of the case was issued in February 
2002. 

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 


The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The issues have been considered on 
the merits.  The VA has gone through an extensive effort to 
obtain records pertinent to the veteran's claims.  In March 
2000, the Board remanded this case to the RO with the 
specific purpose of obtaining additional medical records.  
Several efforts were made to obtain records from a Dr. 
Iagmin.  In April 2001, the RO contacted the veteran and 
noted that the address the veteran had given the VA for Dr. 
Iagmin was returned by the Postal Service.  The RO requested 
the veteran to provide the VA with a correct address.  
Additional information was provided and records from Dr. 
Iagmin were eventually obtained.  

In June 2001, the RO also attempted to obtain records from an 
eye, ear, nose, and throat clinic in Chicago, Illinois.  This 
request for information was unsuccessful.  In June 2001, the 
RO contacted the veteran and indicated that they had not 
received medical evidence from the clinic.  She did not 
respond.  In light of the extensive medical evidence already 
obtained, and because VA could not develop further without 
the veteran's cooperation, the Board finds that VA has 
fulfilled its duty to obtain records pertinent to the claims.  
There is no indication of missing medical records that would 
support the claims at issue.

The veteran has undergone numerous VA evaluations to 
determine the nature and the etiology of the disabilities at 
issue.  The Board finds that the communications from the RO 
to the veteran, including, but not limited to, the statement 
of the case, supplemental statement of the cases, rating 
decisions, and other correspondence have adequately informed 
the veteran of the evidence needed to substantiate her 
claims.  The Board finds that in light of the extensive 
efforts already made, further attempts at development are not 
justified. 





III.  Service Connection for Confusion, Mood Swings, 
Depression, Irritability,
Insomnia, and Sleep Disturbance.

Service connection has been established for PTSD.  The rating 
criteria for PTSD list symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  
Examiners have attributed confusion, mood swings, depression, 
irritability and sleep disturbances to PTSD.  In light of the 
foregoing, it is the determination of the Board that all 
these symptoms are encompassed in the service connected 
entity of PTSD, and that the current claims of service 
connection for such symptoms on the basis that they 
constitute undiagnosed illnesses are moot.  Service-
connecting the symptoms separately as undiagnosed illnesses 
would violate the anti-pyramiding provisions of 38 C.F.R. 
§ 4.14, which mandates that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Accordingly, these claims must be 
dismissed.

IV.  Entitlement to Service Connection for a Skin Condition, 
an Upper Respiratory Condition (claimed as Throat Swelling, a 
Sinus Condition with Headaches, Loss of Voice), Joint and 
Muscle Pain, Fatigue, and Weight Loss, to Include as an 
Undiagnosed Illness.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  For a showing of a 
chronic disease in service, such as chronic joint or muscle 
pain, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish a chronic condition that can be 
linked to service.  When the fact of chronicity in service is 
not adequately supported, as in this case, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).


Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)." 38 U.S.C.A. § 1117.  VA has determined that 
these may include symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, and 
cardiovascular signs or symptoms. 38 C.F.R. § 3.317(b).  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Id.
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification. Id. 
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period. Id.  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Chronic disability with the symptoms at issue in this appeal 
was not manifested in service.  Consequently, direct service 
connection for such disability(ies) on the basis that they 
were first manifested (and incurred) in service is not 
warranted.  The evidence also does not show that the veteran 
suffers from any chronic disability due to an "undiagnosed" 
illness manifested by these symptoms.  On recent VA 
evaluations, certain of her difficulties have been associated 
with known clinical diagnoses.  Fibromyalgia causing joint 
and muscle pain and a sinus condition with laryngitis causing 
sinus headache, and occasional throat swelling with loss of 
voice were specifically found to be entities associated with 
known clinical diagnoses. There is no competent (medical) 
evidence relating such disabilities to service.  Skin 
conditions noted were also found to be entities with known 
clinical diagnoses, 

unrelated to service.  There is no indication of chronic 
disability due to fatigue or weight loss in the medical 
records.  On VA examination in August 2001, it was noted that 
depression caused fatigue and weight loss.  However, the 
veteran was described as well developed and well nourished.  
She has been consistently described as well developed.  
Accordingly, the minimum criterion for establishing service 
connection, i.e., a showing of current disability is not met 
with respect to these claimed disabilities.

The veteran has provided no medical evidence in support of 
her claims other than to cite clinical evidence of 
disabilities associated with known clinical diagnoses that 
have not been related to her active service (other than the 
symptoms associated with PTSD).  The medical record does not 
support the conclusion that she suffers from an undiagnosed 
illness or illnesses associated with her Persian Gulf War 
service.  No health care provider or VA examiner has 
associated the claimed disabilities that are present with her 
active service.  Service and postservice medical records do 
not support the veteran's claims.  Although the veteran has 
testified that she has these disorders and that  they are 
related to her Gulf War service, as a layperson she is not 
competent to establish these facts by her own assertions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

V.  An Increased Rating for Hair Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  When an unlisted 
condition is encountered it will be permissible to rate under 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous under 38 C.F.R. § 4.20.  

The veteran's service-connected hair loss has been found by 
the RO to be analogous to eczema.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (eczema), a noncompensable evaluation is 
warranted if there is eczema manifested by slight, if 

any, exfoliation, exudation or itching on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
for eczema manifested with exfoliation, exudation or itching 
on an exposed surface or extensive area.  For a 30 percent 
evaluation, there must be exudation or itching constant, 
extensive lesions, or marked disfigurement. A 50 percent 
evaluation is warranted if there is ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or if the eczema is exceptionally repugnant. 

Based on the VA evaluation of August 2001, which found no 
evidence of hair loss, the Board must find that the 
preponderance of the evidence is against this claim.  The 
scalp was found to be normal without dermatitis or signs of 
hair loss.  Such facts do not support the veteran's case.  At 
best, at this time the veteran is shown to have thinning hair 
with no evidence of general hair loss or bald patches.  There 
is no evidence of disfigurement so as to warrant a rating 
under code 7800.  While the veteran may have thinning hair 
and may wear hairpieces, there is simply no objective 
evidence that her hair loss is disfiguring or impairs 
occupational function.  Accordingly, a compensable rating is 
not warranted.  The Board has considered all potential 
applicable diagnostic codes.  However, there is no diagnostic 
code that provides the basis for assigning a compensable 
rating.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence the 
veteran's hair loss causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment that would render 
application of the regular scheduler criteria impractical.  
The preponderance of the evidence is against this claim, and 
it must be denied.





ORDER

The claims of service connection for confusion, mood swings, 
depression, irritability, insomnia, and sleep disturbance are 
dismissed as moot.

Service connection for a skin condition, an upper respiratory 
condition claimed as throat swelling, a sinus condition with 
headaches, loss of voice, fatigue, and weight loss, to 
include as an undiagnosed illness, is denied.

A compensable rating for hair loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


